PER CURIAM.
Juleen Brown appeals the district court’s order denying her motion to modify term of imprisonment and her request to allow her to resubmit her claim based on Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), under Fed.R.Civ.P. 60(b). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Brown, No. CR-96-108 (E.D.Va. July 29, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.